535 U.S. 228 (2002)
ADAMS et al.
v.
FLORIDA POWER CORP. et al.
No. 01-584.
United States Supreme Court.
Argued March 20, 2002.
Decided April 1, 2002.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
John G. Crabtree argued the cause for petitioners. With him on the briefs was Edward L. Scott.
Glen D. Nager argued the cause for respondents. With him on the brief were Daniel H. Bromberg, Rodney E. Gaddy, and Nancy F. Reynolds.[*]
Per Curiam.
The writ of certiorari is dismissed as improvidently granted.
It is so ordered. 
NOTES
[]   Rochelle Bobroff, Michael Schuster, and Robert E. Rains filed a brief for AARP et al. as amici curiae urging affirmance.
[*]   Briefs of amici curiae urging reversal were filed for AARP et al. by Laurie A. McCann, Daniel B. Kohrman, Thomas W. Osborne, and Melvin Radowitz; for the Cornell University Chapter of the American Association of University Professors et al. by Michael Evan Gold; and for the National Employment Lawyers Association by Cathy Ventrell-Monsees.

Briefs ofamici curiae urging affirmance were filed forthe Atlantic Legal Foundation by Martin S. Kaufman; for the Chamber of Commerce of the United States by Mark S. Dichter, Stephen A. Bokat, and Joshua A. Ulman; for the Equal Employment Advisory Council by Ann Elizabeth Reesman and Rae T. Vann; and for the Pacific Legal Foundation by John H. Findley. 
Alfred W. Blumrosen, Ruth G. Blumrosen, Archibald J. Thomas III,  and Russell S. Bohn filed a brief for the Academy of Florida Trial Lawyers as amicus curiae.